Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
In order to correct minor errors in the claims, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended as follows (additions indicated by underline, deletions by {brackets}):
1. A color conversion composition for converting an incident light into a light having a wavelength longer than of the incident light, which contains the following components (A) and (B): 
Component (A): at least one light-emitting material 
Component (B): a resin having a partial structure represented by general formula (1) and a partial structure represented by general formula (2) in a molecular structure{.} : 
[Formula 1] 

    PNG
    media_image1.png
    189
    371
    media_image1.png
    Greyscale

where Z1 and Z2 may be the same or different, and are hydrogen atom, or an organic group having 1 to 20 carbon atoms{.} :
[Formula 2]

    PNG
    media_image2.png
    152
    348
    media_image2.png
    Greyscale
 
where Y1 to Y4 may be the same or different, and are hydrogen atom, or an organic group having 1 to 20 carbon atoms, and at least one of Y1 to Y4 is a substituted or unsubstituted alicyclic hydrocarbon group. 


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor render obvious, in combination with the other limitations a color conversion composition having the claimed multicomponent resin material. Claim 1 is therefore allowed. Claims 2-19 are allowed due to their dependence upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879